DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 03/11/2020.
Claims 10-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2005/0175506) in view of Brann et al. (AU 201526711 A1).
Re Claims 10, 12, 15 and 17: Matsubara et al. {hereinafter referred as “Matsubara”} teaches automatic analyzer, which includes a sample vessel transport mechanism for transporting sample vessels 108 (¶ 20+); a reagent vessel transport mechanism for transporting reagent vessels 201 (¶ 22+); a reaction vessel transport mechanism including a reaction bath and operative to transport reaction vessels 205 (¶ 22+); a sample dispensing mechanism for dispensing a sample in the reaction vessel (¶ 20+); a reagent dispensing mechanism for dispensing a reagent in the reaction vessel (¶ 20+); a display unit (¶ 31+); an operation input portion {herein operating unit 106} (¶ 20+); a memory; a plurality of analysis modules {herein the module overview section 402 include one or more units} including the sample vessel transport mechanism, the reagent vessel transport mechanism, the reaction vessel transport mechanism, the sample dispensing mechanism, and the reagent dispensing mechanism (¶ 31+, 44+); and an operation control unit 106 that controls the operations of the plurality of analysis modules and the display unit, and that conduct an analysis of the sample placed in the reaction vessel, wherein the operation control unit stores, in the memory, displays, at the 2New U.S. Patent Application Atty Docket No.: KAI-12558 display unit, the individual maintenance items of each of the plurality of analysis modules with marks permitting the operator to identify whether or not a maintenance item {herein a maintenance button 403} in question can be executed, rearranges the display order of the maintenance items based on the execution priority according to an operator's instruction inputted via the operation input portion, and displays the rearranged maintenance items at the display unit (¶ 20+, 31+).
Matsubara fails to specifically teach an expiration date per maintenance item and execution time per maintenance item of the analysis module, displays, at the display unit, the execution time along with identification representation of execution priority based on the expiration date.
Brann et al. automated system for sample preparation and analysis, which includes an expiration date per maintenance item and execution time per maintenance item of the analysis module, displays, at the display unit, the execution time along with identification representation of execution priority based on the expiration date (¶ 110+).
In view of Brann et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Matsubara an expiration date per maintenance item and execution time per maintenance item of the analysis module, displays, at the display unit, the execution time along with identification representation of execution priority based on the expiration date so as to maintain strict quality, ensure that component are suitable for use, verify reagent and material lots are within expiration dates, and assign control lots during manufacturing. 
Re Claim 11: Matsubara as modified by Brann et al. teaches a system, wherein the operation control unit achieves the execution of the maintenance items by controlling the sample vessel transport mechanism, the reagent vessel transport mechanism, the reaction vessel transport mechanism, the sample dispensing mechanism or the reagent dispensing mechanism according to the order of maintenance items displayed at the display unit (see fig.# 4; ¶ 31+).
Re Claim 13: Matsubara as modified by Brann et al. teaches a system, wherein at start-up of the automatic analyzer, the operation control unit executes the maintenance items according to the operator's instruction inputted via the operation input portion, or executes the maintenance items at start-up of the automatic analyzer (¶ 7-11, 44+). 
Re Claim 14: Matsubara as modified by Brann et al. teaches a system, wherein when an action of the operator is required for some of the maintenance items, the operation control unit displays a request for the operator's action at the display unit {herein depending on information such as the execution status of maintenance and the current residual amounts of loaded reagents, the display colors of these buttons are changed. The operator proceeds with pre-analysis set-up work on the basis of the color information} (¶ 31-33+). 
Re Claims 16 and 19: Matsubara as modified by Brann et al. teaches a system, wherein the operation control unit rearranges the maintenance items in a display order based on the attached marks {herein indication}, and displays the rearranged items at the display unit (¶ 42-45+).
Re Claim 20: Matsubara as modified by Brann et al. teaches a system, wherein the marks represent, for each of the maintenance items per analysis module, whether a maintenance item in question is in a normal state, in a state of caution of the maintenance expiration date, or in a state that the maintenance expiration data has elapsed (¶ 31+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharpe, Jr. Et al. (US 2003/0021728) teaches method and apparatus for object-oriented real-time mechanical control of automated chemistry instruments.
Murakami et al. (US 2008/0074945) teaches agitation vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887